DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application having Application No. 16/740,201 filed on 1/10/2020 is presented for examination by the examiner. Claims 1-20 are currently pending in the present application.
Drawings
The applicant's drawings filed on 1/10/2020 are acceptable for examination purpose.
Information Disclosure Statement
As required by M.P.E.P. 609, the applicant's submission of the Information Disclosure Statements dated 1/10/2020 and 1/29/2020 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Examiner Notes
With respect to claim 1 which is method claim, the examiner notes that the claimed functions must, inherently, require a computer processor as taken in view of paragraphs [0053] and [0095], and Figures 3 and 9 in the applicant’s instant disclosure. Therefore, the method of claims 1-7 is statutory under 35 U.S.C. § 101.

With respect to claim 15 which is a computer program product claim comprising a computer readable storage medium having program instructions. The examiner notes that the computer readable storage medium in lines 2 and 3 of claim 15 is interpreted as a hardware physical storage device as taken in view of paragraph [0100] lines 12-16 in the applicant’s instant specification to exclude non-statutory embodiments such as signals, carrier ware, and transmission medium. Therefore, the computer program product of claims 15-20 is statutory under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 1, 8 and 15 recite the limitation of “improving data storage in the data platform by detecting duplicate data across the plurality of data stores based on each data similarity determined and each data usage determined” which renders the claims indefinite. The claims provide no guidance as how is the data storage being improved by or after the detection of duplicate data across the plurality of data stores. There appear to be missing essential elements. Clarification is respectfully required.
the dependent claims are also rejected because they depend on their rejected parent claims.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
After conducting different searches in EAST, Google Scholar, IEEE and ACM Digital Library, it appears that none of prior arts discloses, teaches or fairly suggests the limitations of (in combination withal other features in the claim):
	“for each data store of the plurality of data stores:
		determining a multi-level signature corresponding to the data store, wherein the multi-level signature corresponding to the data store maps data content of the data store into an ordered logical form comprising a plurality of data abstraction levels;
		determining a data similarity between the data store and each other data store of the plurality of data stores based on the multi-level signature corresponding to the data store and another multi-level signature corresponding to the other data store; and
		determining data usage of the data content of the data store; and
	improving data storage in the data platform by detecting duplicate data across the plurality of data stores based on each data similarity determined and each data usage determined”, as recited in the independent claims 1, 8 and 15.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bai D. Vu whose telephone number is (571) 270-1751. The examiner can normally be reached on 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/BAI D VU/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        7/13/2021